Citation Nr: 1625444	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of squamous cell carcinoma of the right tonsil, including as due to herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the Vietnam War era from June 1969 to April 1971.  He was awarded the Bronze Star Medal and the Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(b).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via a video-conference hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's squamous cell carcinoma of the right tonsil was caused by exposure to herbicides during his active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of squamous cell carcinoma of the right tonsil have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Since the Board is granting the claim of entitlement to service connection for squamous cell carcinoma of the right tonsil, any procedural deficiency is not prejudicial to the appellant.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2015).

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service. See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  However, squamous cell carcinoma of the tonsils is not among the diseases eligible for presumptive service connection under section 3.309(e).  Id.  Thus, service connection for the Veteran's squamous cell carcinoma of the right tonsil on a presumptive basis due to his herbicide exposure is not warranted.  Nevertheless, service connection for his type of cancer may still be established with proof of direct causation.  See Polovick v. Shinseki, 23 Vet.App. 48, 52-53 (2009); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Congress authorized the Secretary to "'prescribe regulations providing that a presumption of service connection is warranted for [a] disease' when a positive statistical association exists between Agent Orange exposure and the occurrence of [the] disease in humans."  See Polovick, 23 Vet.App. at 53 (quoting 38 U.S.C. § 1116(b)(1)).  However, in claims involving direct service connection based on 

herbicide exposure, other factors may affect the analysis, such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Id. 

Private medical records from the Carulli Medical Clinic in Vancouver, Washington show that on August 8, 2009, the Veteran reported having a sore throat for a couple of weeks.  He also reported being a non-smoker.  He was diagnosed with pharyngitis and prescribed an antibiotic (Z-pak).  At a follow-up examination on August 28, 2009, the Veteran continued to complain of a sore throat and reported that it felt like something was caught in his throat.  He was diagnosed with tonsillitis, with a possible abscess.  He was prescribed a different antibiotic (Augmentin) and was referred to an Ear, Nose, and Throat Specialist. 

The Veteran's private medical records from Northwest Cancer Specialists (NCS) in Vancouver, Washington show that he was diagnosed with squamous cell carcinoma of the right tonsil in September 2009.  His private medical records from NCS/ Compass Oncology/Ear, Nose, and Throat Clinic of NCS indicate that the Veteran underwent a successful bilateral tonsillectomy in September 2009, followed by successful chemotherapy and radiation treatments.  

Based on the Veteran's private medical records, the first Shedden element for establishing service connection (current disability) is satisfied.  See Shedden, 381 F.3d at 1166-67.

The Veteran's DD 214 indicates that he served on active duty in Vietnam.  As such, the Veteran is presumed to have been exposed to herbicide agents (i.e., Agent Orange).  See 38 C.F.R. 3.307(a)(6)(iii) (2015).  Thus, the second Shedden element for establishing service connection (in service incurrence) is satisfied.  See Shedden, 381 F.3d at 1166-67.



The Veteran was afforded a VA examination of his throat, nose, larynx, and pharynx in November 2009.  He reported his treatment of radiation therapy for squamous cell carcinoma of the right tonsil and brought in documents of his care in Vancouver, Washington.  The Veteran reported he was exposed to Agent Orange in Vietnam.  The VA examiner opined, on a more likely than not basis, that Agent Orange was the cause of the Veteran's squamous cell carcinoma of the tonsil.  The VA examiner noted that there has been no evidence to dispute the fact that the squamous cell carcinoma of the head and neck is caused by Agent Orange.  Thus, his stated rationale for his medical opinion was that the Veteran denied any other risk factors and this [Agent Orange exposure] is the only etiology known in his history that could potentially be the cause of his squamous cell carcinoma of the tonsil.  The examiner noted that the Veteran reported tobacco use one year in service and otherwise, is neither a smoker nor a drinker.  

In April 2013, the RO returned the case to the VA examiner with a notation that the presumption based on Agent Orange exposure does not apply in the Veteran's case because the presumption does not include squamous cell carcinoma of the tonsil. The RO indicated that only cancer of the lung, bronchus, larynx, or trachea are respiratory cancers to which the presumption applies.  Further, the RO indicated that the November 2009 medical opinion which indicated a relationship between the squamous cell carcinoma of the tonsil and Agent Orange did not include a file review or medical authority to support a relationship and was therefore insufficient.  A new opinion was requested from the examiner.

In June 2013, the same VA examiner provided an opinion that it was less likely than not (less than 50 percent probability) that the Veteran's squamous cell carcinoma of the tonsil was related to his in-service herbicide exposure.  The examiner's rationale for this opinion was that while the only known carcinogenic material the Veteran was exposed to was Agent Orange, this causal relationship has not been established by VA guidelines.  The VA examiner did note that the Veteran had no significant alcohol or tobacco history, but does have a history of Agent Orange exposure. 



The Board finds the opinion provided by the VA examiner in November 2009 to be probative.  While the examiner did not review the Veteran's claims folder, the Veteran did provide him with copies of his relevant treatment records.  Moreover, the VA examiner's opinion was based upon an accurate history provided by the Veteran and supported by a rationale.  Specifically, the examiner explained that there had been no evidence to dispute the fact that the squamous cell carcinoma of the head and neck is caused by Agent Orange, that the Veteran denied any other risk factors for his cancer, and that therefore his herbicide exposure is the only etiology known in his history that could potentially be the cause of his squamous cell carcinoma of the tonsil.  

On the other hand, the opinion provided by this same examiner in June 2013 holds no probative value as it appears that the examiner relied solely on the Institute of Medicine of the National Academy of Sciences (NAS) report to provide a negative linkage opinion (as referenced by the RO in its April 2013 request for a new opinion).  This is the report VA uses to establish which diseases should be presumptively service connected.  See 38 U.S.C. § 1116(2) ("In making determinations for the purpose of this subsection, the Secretary shall take into account ... reports received ... from the National Academy of Sciences "), (3); see Agent Orange Act of 1991, Pub.L. No. 102-4, § 2, 105 Stat. 11, 12 (1991); 58 Fed.Reg. 29,107, 29,108 (May 19, 1993).  As the Court held in Polovick: "To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  See Polovick, 23 Vet.App. at 55.  

Therefore, the probative medical evidence of record links the Veteran's squamous cell carcinoma of the right tonsil to his in-service exposure to herbicides.  The third Shedden element for establishing service connection (causal relationship/medical nexus) is satisfied.  See Shedden, 381 F.3d at 1166-67.
Accordingly, entitlement to service connection for squamous cell carcinoma of the right tonsil is granted.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


ORDER

Entitlement to service connection for residuals of squamous cell carcinoma of the right tonsil, as due to herbicide exposure, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


